     Case 3:18-cv-02067-L Document 9 Filed 10/09/18               Page 1 of 10 PageID 52


                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

ROBERT W. PEAK and CINDY J.              § CIVIL ACTION NO. 3:18-CV-02067-L
HURRELBRINK PEAK, Individually and On §
Behalf of All Others Similarly Situated, § NOTICE OF MOTION AND MOTION OF
                                         § GEORGE P. RAMBO FOR
                         Plaintiffs,     § APPOINTMENT AS LEAD PLAINTIFF
                     v.                  § AND APPROVAL OF COUNSEL, AND
                                         § MEMORANDUM OF LAW IN SUPPORT
ZION OIL & GAS INC., VICTOR G.           §
CARRILLO, and MICHAEL B. CROSWELL, § CLASS ACTION
JR.,                                     §
                                         §
                        Defendants.      §
                                         §

        George P. Rambo (“Movant”) through counsel, hereby moves the Court pursuant to

Section 21D of the Securities and Exchange Act of 1934, 15 U.S.C. § 78u-4(a)(3)(B), as

amended by the Private Securities Litigation Reform Act of 1995 (the “PSLRA”), for an Order:

        (a)     appointing Movant as Lead Plaintiff in this action; and

        (b)     approving Movant’s selection of Glancy Prongay & Murray LLP as Lead Counsel

and Kendall Law Group, PLLC as Liaison Counsel for the litigation and all subsequently filed

related litigations.

        In support of this Motion, Movant submits: (1) a Memorandum of Law dated October 9,

2018; (2) Appendix Accompanying Movants’ Motion, dated October 9, 2018; and (3) a

[Proposed] Order Appointing Movants as Lead Plaintiff and Approving Movants’ Selection of

Counsel.

                                CERTIFICATE OF COUNSEL

        Local Rule 7.1(a) requires a conference of counsel prior to filing motions. Due to the

PSLRA’s lead plaintiff procedure, however, Movants do not yet know which other entities or
    Case 3:18-cv-02067-L Document 9 Filed 10/09/18                Page 2 of 10 PageID 53


persons plan to move for appointment as lead plaintiff until after all the movants have filed their

respective motions. Under these circumstances, Movants respectfully requests that the conferral

requirement of LR 7.1(a) be waived.




                                                2
    Case 3:18-cv-02067-L Document 9 Filed 10/09/18              Page 3 of 10 PageID 54



  MEMORANDUM OF LAW IN SUPPORT OF GEORGE P. RAMBO’S MOTION FOR
  APPOINTMENT AS LEAD PLAINTIFF AND APPROVAL OF LEAD PLAINTIFF’S
                      SELECTION OF COUNSEL


                                      INTRODUCTION

       George P. Rambo (“Movant”) respectfully submits this memorandum of law in support

of his motion for an Order, pursuant to Section 21D(a)(3) of the Securities Exchange Act of 1934

(the “Exchange Act”), 15 U.S.C. § 78u-4(a)(3) as amended by the Private Securities Litigation

Reform Act of 1995 (the “PSLRA”):

       (a)      appointing Movant as Lead Plaintiff on behalf of all persons and entities that

purchased or otherwise acquired the securities of Zion Oil & Gas, Inc. (“Zion Oil & Gas” or the

“Company”) between March 12, 2018 through July 10, 2018, both dates inclusive (the “Class

Period”); and

       (b)      approving Movant’s selection of Glancy Prongay & Murray LLP as Lead Counsel

for the class, and the law firm of Kendall Law Group, PLLC as Liaison Counsel for the class.

                                       BACKGROUND

       This action was commenced on August 9, 2018 against Defendants for claims under

Sections 10(b) and 20(a) of the Exchange Act, and Rule 10b-5 promulgated thereunder. That

same day, a law firm issued a PSLRA early notice advising potential class members of, among

other things, the claims alleged in the action and the 60 day deadline for class members to

move to be appointed as lead plaintiff. See Exhibit 1 to the Appendix filed herewith (the

“App.”).




                                               3
        Case 3:18-cv-02067-L Document 9 Filed 10/09/18                 Page 4 of 10 PageID 55


          Zion operates as an oil and gas exploration company in Israel. Zion currently

holds     one   active   petroleum    exploration       license   in   Israel,   the   Megiddo-Jezreel

License, comprising approximately 99,000 acres.

          The Complaint alleges that throughout the Class Period, Defendants made materially

false and misleading statements regarding the Company’s business, operational and

compliance policies. Specifically, Defendants made false and/or misleading statements and/or

failed to disclose that: (i) Zion was either already or was likely to soon become the subject of

an SEC investigation; and (ii) as a result of the foregoing, Zion Oil & Gas’s public statements

were materially false and misleading at all relevant times.

          On July 11, 2018, Zion disclosed that the Company had received a subpoena to

produce documents from the Fort Worth office of the SEC, informing Zion of the existence of

a non-public, fact-finding inquiry into the Company. Zion advised investors that its “response

to the subpoena will necessarily entail significant costs and management’s attention”. On this

news, the price of Zion common stock fell $0.44, or 11%, to close at $3.56 on July 12, 2018.

                                           ARGUMENT

I.        MOVANTS SHOULD BE APPOINTED LEAD PLAINTIFF

          Section 21D(a)(3)(B) of the PSLRA sets forth procedures for the selection of Lead

Plaintiff in class actions brought under the Exchange Act. The PSLRA directs courts to consider

any motion to serve as Lead Plaintiff filed by class members in response to a published notice of

class action by the later of (i) 90 days after the date of publication, or (ii) as soon as practicable

after the Court decides any pending motion to consolidate. 15 U.S.C. § 78u-4(a)(3)(B)(i) and

(ii).




                                                    4
     Case 3:18-cv-02067-L Document 9 Filed 10/09/18                  Page 5 of 10 PageID 56


        Further, under 15 U.S.C. § 78u-4(a)(3)(B)(iii)(I), the Court is directed to consider all

motions by plaintiffs or purported class members to appoint lead plaintiffs filed in response to

any such notice. Under this section, the Court “shall” appoint “the presumptively most adequate

plaintiff” to serve as lead plaintiff and shall presume that plaintiff is the person or group of

persons, that:

                           (aa) has either filed the complaint or made a motion in
                           response to a notice . . .;

                           (bb) in the determination of the Court, has the largest
                           financial interest in the relief sought by the class; and

                           (cc) otherwise satisfies the requirements of Rule 23 of the
                           Federal Rules of Civil Procedure.

15 U.S.C. § 78u-4(a)(3)(B)(iii)(I).

        As set forth below, Movant satisfies all three of these criteria and thus is entitled to the

presumption that he is the most adequate plaintiff of the class and, therefore, should be appointed

as Lead Plaintiff.

        A.       Movant Is Willing to Serve as Class Representative

        Movant has made a timely motion in response to a PSLRA early notice. See App., Ex. 1.

Additionally, as set forth in his certification, filed concurrently herewith, Movant has reviewed

the complaint, adopts the allegations therein, and is willing to serve as a representative of the

class. See App., Ex. 2. Accordingly, Movant satisfies the first requirement to serve as Lead

Plaintiff for the class.

        B.       Movant Has the Largest Financial Interest in the Action

        The PSLRA requires a court to adopt a rebuttable presumption that “the most adequate

plaintiff . . . is the person or group of persons that . . . has the largest financial interest in the

relief sought by the class.” 15 U.S.C. § 78u-4(a)(3)(B)(iii)(I). This presumption can only be



                                                    5
     Case 3:18-cv-02067-L Document 9 Filed 10/09/18                Page 6 of 10 PageID 57


rebutted by proof that the presumptively most adequate plaintiff “will not fairly and adequately

protect the interests of the class” or is “subject to unique defenses that render such plaintiff

incapable of adequately representing the class.” 15 U.S.C. §78u-4(a)(3)(B)(iii)(II).

        Movant lost over a substantial amount on his purchases of Zion Oil & Gas securities. See,

App. Ex. 3. Movant is not aware of any other person that has suffered greater losses in Zion Oil

& Gas securities during the Class Period. Accordingly, Movant satisfies the largest financial

interest requirement to be appointed as Lead Plaintiff for the class.

        C.       Movant Satisfies the Requirements of Rule 23 of the Federal Rules of Civil
                 Procedure

        Section 21D(a)(3)(B)(iii)(I)(cc) of the PSLRA further provides that, in addition to

possessing the largest financial interest in the outcome of the litigation, the Lead Plaintiff must

“otherwise satisfy the requirements of Rule 23 of the Federal Rules of Civil Procedure.” Rule

23(a) provides that a party may serve as a class representative if the following four requirements

are satisfied:

                 (1) the class is so numerous that joinder of all members is
                 impracticable, (2) there are questions of law or fact common to the
                 class, (3) the claims or defenses of the representative parties are
                 typical of the claims or defenses of the class, and (4) the
                 representative parties will fairly and adequately protect the
                 interests of the class.

        In making its determination that the Lead Plaintiff satisfies the requirements of Rule 23,

the Court need not raise its inquiry to the level required in ruling on a motion for class

certification -- a prima facie showing that the Movant satisfies the requirements of Rule 23 is

sufficient. In re Fuwei Films Sec. Litig., 247 F.R.D. 432, 439 (S.D.N.Y. 2008) (only a prima

facie showing is required) (citations omitted). Moreover, “typicality and adequacy of




                                                 6
    Case 3:18-cv-02067-L Document 9 Filed 10/09/18                  Page 7 of 10 PageID 58


representation are the only provisions relevant to a determination of lead plaintiff under the

PSLRA.” Id., at 437; Gluck v. Cellstar Corp., 976 F. Supp. 542, 546 (N.D. Tex. 1997).

       Movant fulfills all of the requirements of Rule 23. Movant shares substantially similar

questions of law and fact with the members of the class and Movant’s claims are typical of the

members of the class. Movant and all members of the class allege that defendants violated the

Exchange Act by publicly disseminating false and misleading statements concerning Zion Oil &

Gas and its business. Movant, as did all of the members of the class, purchased shares of Zion

Oil & Gas at prices artificially inflated by defendants’ misrepresentations and omissions, and

was damaged thereby. These shared claims also satisfy the requirement that the claims of the

representative party be typical of the claims of the class.

       Thus, the close alignment of interests between Movant and other class members, as well

as Movant’s strong desire to prosecute these actions on behalf of the class, provides ample

reason to grant the Movant’s motion to serve as Lead Plaintiff.

       D.      Movant Will Fairly and Adequately Represent the Interests of the Class and
               Is Not Subject to Unique Defenses

       The presumption in favor of appointing Movant as Lead Plaintiff may be rebutted only

upon proof “by a purported member of the plaintiffs’ class” that the presumptively most

adequate plaintiff:

               (a)     will not fairly and adequately protect the interest of the
                       class; or

               (b)     is subject to unique defenses that render such plaintiff
                       incapable of adequately representing the class.

15 U.S.C. § 78u-4(a)(3)(b)(iii)(I).

       Movant’s ability and desire to fairly and adequately represent the class has been

discussed above. Movant is not aware of any unique defenses defendants could raise against him



                                                  7
      Case 3:18-cv-02067-L Document 9 Filed 10/09/18               Page 8 of 10 PageID 59


that would render Movant inadequate to represent the class. Accordingly, the Court should

appoint Movant as Lead Plaintiff for the class.

II.        MOVANT’S SELECTION OF COUNSEL SHOULD BE APPROVED

        The PSLRA vests authority in the Lead Plaintiff to select and retain lead counsel, subject

to the approval of the Court. 15 U.S.C. § 78u-4(a)(3)(B)(v). The Court should only interfere

with Lead Plaintiff’s selection when necessary “to protect the interests of the class.” 15 U.S.C. §

78u-4(a)(3)(B)(iii)(II)(aa).

        Movant has selected Glancy Prongay & Murray LLP as Lead Counsel and Kendall Law

Group, PLLC as Liaison Counsel. The firms are experienced in the area of securities litigation

and class actions, and have successfully prosecuted securities litigations and securities fraud

class actions on behalf of investors. See App., Exs. 4-5.

        As a result of the firms’ experiences in litigation involving issues similar to those raised

in this action, Movant’s counsel have the skill and knowledge that will enable these law firms to

prosecute this action effectively and expeditiously. Thus, the Court may be assured that by

approving Movant’s selection of Lead Counsel and Liaison Counsel, the members of the class

will receive the best legal representation available.

                                          CONCLUSION

        For the foregoing reasons, Movant respectfully requests the Court issue an Order; (a)

appointing Movant as Lead Plaintiff of the class, (b) approving Glancy Prongay & Murray LLP

as Lead Counsel and Kendall Law Group, PLLC as Liaison Counsel, and (c) granting such other

relief as the Court may deem to be just and proper.




                                                  8
    Case 3:18-cv-02067-L Document 9 Filed 10/09/18     Page 9 of 10 PageID 60


Dated: October 9, 2018             Respectfully submitted,

                                   KENDALL LAW GROUP, PLLC

                                   By: /s/Joe Kendall
                                   Joe Kendall
                                   Texas Bar No. 11260700
                                   jkendall@kendalllawgroup.com
                                   Jamie J. McKey
                                   Texas Bar No. 24025262
                                   jmckey@kendalllawgroup.com
                                   3811 Turtle Creek Blvd., Suite 1450
                                   Dallas, Texas 75219
                                   Tel: (214) 744-3000
                                   Fax: (214) 744-3015

                                   [Proposed] Liaison Counsel for Plaintiffs and Class



                                   GLANCY PRONGAY & MURRAY LLP
                                   Lionel Z. Glancy
                                   Lesley F. Portnoy
                                   1925 Century Park East, Suite 2100
                                   Los Angeles, CA 90067
                                   Tel: (310) 201-9150
                                   Fax: (310) 201-9160
                                   Email: LPortnoy@glancylaw.com

                                   [Proposed] Co-Lead Counsel for Plaintiffs and
                                   Class




                                      9
   Case 3:18-cv-02067-L Document 9 Filed 10/09/18            Page 10 of 10 PageID 61


                              CERTIFICATE OF SERVICE

       I hereby certify that on this 9th day of October 2018, a true and correct copy of the
foregoing document was served by CM/ECF to the parties registered to the Court’s CM/ECF
system.


                                                  /s/Joe Kendall
                                          JOE KENDALL




                                            10
